Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3-6,9,11-14,17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200285687 A1; ZHANG; Hongfei et al. (hereinafter Zhang) in view of US 20130325831 A1; Bao; Zhuowei et al. (hereinafter Bao)
Regarding claim 1, Zhang teaches A method of utilizing provenance influenced distribution profile scores to execute a search of a user query comprising the steps of: a computer receiving a user query including a user problem statement; the computer analyzing the user query and associated user problem statement to create an applicable vector space with vectors having values representing the user problem statement; (Zhang [0001] Various computer-implemented systems employ machine-trained models to interpret a user's input queries and other linguistic expressions. For instance, a search engine may employ one or more machine-trained models to interpret search queries input by a user via a web browser. Similarly, a chatbot may employ one or more machine-trained models to the computer applying a taxonomy to the vectors and the values representing the user problem statement within the applicable vector space to create an enhanced user problem statement represented within the applicable vector space by enhanced vectors and values; (Zhang [0031] Other models process a user's query by mapping it into a semantic vector in a semantic vector space. These types of models are generally more resilient to the ordering of terms in the query. But these models may still fail to accurately address the reason the user has submitted a query. For example, a user may submit a query that reads, "Harvard studio apartments," with the objective of finding an apartment for an upcoming school year at Harvard University in Boston, Mass. A machine-trained model may determine that this the computer executing a search of the query represented by the enhanced user problem statement and other criteria; and the computer returning search results from the executed search to the user. (Zhang [0001] various computer-implemented systems employ machine-trained models to interpret a user's input queries and other linguistic expressions. For instance, a search engine may employ one or more machine-trained models to interpret search queries input by a user via a web browser. Similarly, a chatbot may employ one or more machine-trained models to interpret questions and commands input by a user in spoken or text-based form.[0003] A computer-implemented technique is described herein that receives an input expression that a user submits with an intent to accomplish some objective. The technique then uses a machine-trained intent encoder component to map the input expression into an input expression intent vector (IEIV). The IEIV corresponds to a 
Corresponding product claim 9 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions (Zhang [FIG. 14] computer readable medium capable of reading and executing instructions)
Corresponding system claim 17 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Zhang [FIG. 14] Device with processor(s) and memory)
Regarding claim 3, the combination of Zhang and Bao teach The method of claim 1, wherein prior to returning the search results to the user, the computer removing search results from the search results based on the provenance influenced distribution profile score. (Bao [0027] The term "search query provenance", as employed herein, may be considered, in accordance with embodiments of the invention, to refer to information relating to the chronology, development and/or other contributing factors that imparts an understanding of how a search query result is obtained in the course of executing a search query. Thus, search query provenance can it is evident from the evidence up and in Bao that the provenance ranking is being used to filter the search results
Corresponding product claim 11 is rejected similarly as claim 3 above
Corresponding system claim 19 is rejected similarly as claim 3 above. 
Regarding claim 4, the combination of Zhang and Bao teach The method of claim 1, wherein prior to returning the search results to the user, the computer ranking the search results based on the provenance influenced distribution profile score. (Bao [0027] The term "search query provenance", as employed herein, may be considered, in accordance with embodiments of the invention, to refer to information relating to the chronology, development and/or other contributing factors that imparts an understanding of how a search query result is obtained in the course of executing a search query. Thus, search query provenance can permit an overview or tracking of contributing factors to a search query result through any and all transformations, analyses, and interpretations of a search query (and/or one or more of its components), when a system executes (or acts upon) a search query by way of generating one or more search query results. This can help consumers and users to understand a search query result at a finer level and gain insight as to how the result was obtained.[0028] search query provenance. As such, decisions made by search system components are visualized in a manner to help a search administrator, or even consumer/user, to better understand why a search result is being brought back for a query. A search result can also be ranked relative to other results in the list of results of the same query. Insight can also be gained as to why a document is not being brought back by an initial query. In addition, a visualization arrangement as broadly 
Corresponding product claim 12 is rejected similarly as claim 4 above
Corresponding system claim 20 is rejected similarly as claim 4 above.
Regarding claim 5, the combination of Zhang and Bao teach The method of claim 1, wherein application of the taxonomy to the vector space applies a hierarchical data structure of categorical values within the vector space. (Zhang [0031] Other models process a user's query by mapping it into a semantic vector in a semantic vector space. These types of models are generally more resilient to the ordering of terms in the query. But these models may still fail to accurately address the reason the user has submitted a query. For example, a user may submit a query that reads, "Harvard studio apartments," with the objective of finding an apartment for an upcoming school year at Harvard University in Boston, Mass. A machine-trained model 
Corresponding product claim 13 is rejected similarly as claim 5 above
Regarding claim 6, the combination of Zhang and Bao teach The method of claim 1, wherein the vector space is provided as a service in a cloud environment. (Bao [0042] Referring now to FIG. 12, a schematic of an example of a cloud computing node is shown. Cloud computing node 10' is only one example of a suitable cloud computing node and is not intended to suggest any limitation as to the scope of use or functionality of embodiments of the invention described herein. Regardless, cloud computing node 10' is capable of being implemented and/or performing any of the functionality set forth hereinabove. In accordance with embodiments of the invention, computing node 10' may not necessarily even be part of a cloud network but instead could be part of another type of distributed or other network, or could represent a stand-alone node. For the purposes of discussion and illustration, however, node 10' is variously referred to herein as a " cloud computing node". [0043] In cloud computing node 10' there is a computer system/server 12', which is operational with numerous other general purpose or special purpose computing system environments or configurations...[0044]  Computer system/server 12' may be practiced in distributed 
Corresponding product claim 14 is rejected similarly as claim 6 above
Claims 2,10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Bao and US 20210005316 A1; Neumann; Kenneth (hereinafter Neumann)
Regarding claim 2, the combination of Zhang and Bao teach The method of claim 1, wherein the provenance								The combination lacks explicitly and orderly teaching the provenance includes geographic, cultural and demographic elements.							However Neumann helps teach wherein the provenance includes geographic, cultural and demographic elements. (Nuemann [0114] including demographic groupings such as ethnicity, sex, age, income, geographical region, or the like, one or more common diagnoses or physiological attributes shared with other persons having biological extractions reflected in other data entries, or the like. Additional elements of information may include one or more categories of physiological data as described 
Corresponding product claim 10 is rejected similarly as claim 2 above 
Corresponding system claim 18 is rejected similarly as claim 2 above. 
Claims 7,8,15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Bao and US 20040208315 A1 ; Kilbank, Daniel (hereinafter Kilbank).
Regarding claim 7, the combination of Zhang and Bao teach The method of claim 1, wherein the vector space								The combination lacks explicitly teaching wherein the vector space is Banach space.														However Kilbank helps teach wherein the vector space is Banach space. (Kilbank [0027] Modem architecture 100 may be microlet-based in that its encoding and decoding, and exchanging of information and data uses microlets. A microlet may be defined in a Banach/Hilbert vector space. This principle may be used because it defines both the Hilbert space properties as well as allowing for expansion into a Banach space. It may be stated that a Hilbert space is always a Banach space, but the converse may not hold. A microlet may be defined as a four dimensional maximize wavelet packet analyzer that shares similar characteristics to wavelets and Fast Fourier Transforms in capabilities and function, but is not limited to their dimensional and mathematic constraints. A microlet may be defined as a hybrid wavelet that carries the portability of discreet waveform transform with more complex detailing power than a two-dimensional wavelet packet analyzer. A microlet may perform the same transform of all legacy wavelet technologies, and the faster technologies like adaptive wave packet transfer and discreet periodic wavelet transform. The multi-dimensions of the microlet in its vector space allows for a great deal of latitude. For example, signal coordinates or data coordinates may represent information that is defined in a matrix space. Techniques like 
Corresponding product claim 15 is rejected similarly as claim 7 above
Regarding claim 8, the combination of Zhang, Bao and Kilbank teach The method of claim 7, wherein the Banach space is derived from Hilbert function spaces. (Kilbank [0027] Modem architecture 100 may be microlet-based in that its encoding and decoding, and exchanging of information and data uses microlets. A 
Corresponding product claim 16 is rejected similarly as claim 8 above



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165